[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              MARCH 15, 2006
                                No. 05-16090                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                 D. C. Docket No. 04-01257-CV-ORL-31-DAB

YOLANDA R. TEPPER,
ROBERT TEPPER, her husband,

                                                        Plaintiffs-Appellees,

                                     versus

RICHARD A. CANIZARO,
DONALD ESLILNGER,
Sheriff of Seminole County,

                                                       Defendants-Appellants.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 15, 2006)

Before BARKETT, MARCUS and WILSON , Circuit Judges.

PER CURIAM:

      We find no reversible error in the denial of summary judgment to Appellants
on the basis of qualified immunity. As the briefs and the district court’s order

amply demonstrate, there are disputed issues of fact which preclude the grant of

summary judgment in this case.

      AFFIRMED.




                                          2